 


109 HR 3515 IH: Truth in Automobile Insurance Rates Act of 2005
U.S. House of Representatives
2005-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3515 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend title I of the Employee Retirement Income Security Act of 1974 to require persons who are plan administrators of employee pension benefit plans or provide administrative services to such plans, and who also provide automobile insurance coverage or provide persons offering such coverage identifying information relating to plan participants or beneficiaries, to submit to the Federal Trade Commission certain information relating to such automobile insurance coverage. 
 
 
1.Short titleThis Act may be cited as the Truth in Automobile Insurance Rates Act of 2005.
2.Information required to be submitted to the Federal Trade Commission relating to automobile insurance coverage
(a)In generalSection 101 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021) is amended—
(1)by redesignating subsection (j) as subsection (k); and
(2)by inserting after subsection (i) the following new subsection:

(j)Submission to the Federal Trade Commission of certain information relating to automobile insurance coverage
(1)In generalAny person who is, during any calendar year, the plan administrator of an employee pension benefit plan or provides administrative services to such a plan and who—
(A)also offers automobile insurance coverage during such year in a State in which a participant or beneficiary under the plan resides, or
(B)provides during such calendar year to any person offering automobile insurance coverage in such state any identifying information relating to any participant or beneficiary under the plan, shall provide annually to the Federal Trade Commission the information described in paragraph (2). Such person shall certify annually to the Secretary compliance with the requirements of this subsection.
(2)Required information
(A)In generalThe information described in this paragraph consists of the following:
(i)The total amount collected in the year reported on, by each person specified in subparagraph (B), in insurance premiums on automobile insurance from automobile insurance policyholders in the State.
(ii)The total amount that each person specified in subparagraph (B) paid out in the year reported on in automobile insurance claims in response to the claims filed by automobile insurance policyholders in such State.
(iii)The total amount added in the year reported on, by each person specified in subparagraph (B), to such person’s reserve balance for automobile insurance claims filed by automobile insurance policyholders in such State.
(B)Specified personsThe persons specified in this subparagraph are the person described in paragraph (1), each person provided identifying information (as described in paragraph (1)(B)) by the person described in paragraph (1), and each person related to any of the foregoing.
(3)Related personFor purposes of this subsection—
(A)a person is related to any other person if such persons are under common control, and
(B)the determination of whether two or more persons are under common control shall be made under regulations of the Secretary which are consistent and coextensive with regulations prescribed for similar purposes by the Secretary of the Treasury under subsections (b) and (c) of section 414 of the Internal Revenue Code of 1986..
3.Effective dateThe amendments made by this Act shall apply with respect to plan years beginning on or after January 1, 2007. 
 
